Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
 
MAINTAINED REJECTION

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  Independent claim 9 recites a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from a particular bacterial phylum, class, order, family, or genus isolated from blood, urine, or stool, as determined by PCR amplification of 16S rDNA sequences, and risk for developing gastric cancer.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps (a) to (d) are ‘isolating bacteria-derived extracellular vesicles from a subject sample of blood, urine, or stool’ and ‘extracting DNA from the bacteria-derived extracellular vesicles’, which were routine and conventional in the prior art as indicated by Jee et al. (US 2017/0369930, paragraphs 0005-0026, 0034-0039, 0045- 0050, and Examples 1-8 on pages 3-5), and ‘performing PCR on the extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2' and ‘sequencing of the PCR products’, which were routine and conventional in the prior art as indicated by Gosiewski et al. (US 2018/0195111; see Example 2 on page 3 in which primers F and R near the top of column two are identical to instant SEQ ID NO:1 and 2).  It is noted that Jee et al. is an English translation of the inventor's prior publication WO 2016/099076 which was published on 06/23/16 and is thus prior art as being published prior to the earliest instant priority date of 12/16/16.  Step (e) ‘selecting bacteria-derived extracellular vesicles’ and step (f) ‘forming a diagnostic model’ are mental or statistical analysis steps which directly relate to the correlation or judicial exception itself and how it is derived, so these cannot be considered to be ‘additional elements that are sufficient to amount to significantly more than the judicial exception’.

REPLY TO ARGUMENTS

4.	With respect to the above rejection, the arguments of the response filed 10/20/22 have been fully considered, but are not found persuasive.  
Firstly, the response argues starting on page 10 that the claims do not seek to tie up an alleged judicial exception because claim 9 does not seek to tie up any and every application of the correlation between the DNA content of bacteria-derived extracellular vesicles and gastric cancer diagnosis; rather, claim 9 specifically applies the correlation between the DNA content of bacteria-derived extracellular vesicles from specific types of subject samples, to the diagnosis of gastric cancer based on a specific combination of increases and decreases in specific bacteria associated with each sample type.  This is not found persuasive because it is submitted that this argument is not based on a proper interpretation of the eligibility guidelines.  While it is true that there may be many different possible natural correlations or judicial exceptions involving DNA content of bacteria-derived extracellular vesicles derived from various bacterial phyla, classes, orders, families, or genuses isolated from various types of patient samples, and risk for developing gastric cancer, claims 9 and 16 are drawn to a specific natural correlation involving specific types of bacteria and samples, and the claims do seek to tie up this particular judicial exception such that others cannot practice it.  It is submitted that the fact that the claims do not tie up any possible other natural correlations involving DNA content of bacteria-derived extracellular vesicles and gastric cancer diagnosis, is not relevant to the guideline analysis; what matters is that the claims do seek to tie up the one particular recited natural correlation.
Secondly, the response argues starting on page 11 that the claims are not directed to a judicial exception because the diagnostic model produced in the method is a practical result and meaningful limitation.  The response points out that the claims recite three specific types of subject samples, specific genera of bacteria, and a specific combination of increases and decreases.  This is unconvincing because the diagnostic model and specific types of samples and bacteria are integral to the natural correlation or judicial exception itself; they do not relate to a practical application of the correlation.
Finally, the response argues starting on page 12 that the claims recite additional features that amount to significantly more than the judicial exception.  This is unpersuasive because the response is again pointing to claim limitations which are integral to the natural correlation or judicial exception itself, rather than to additional elements that amount to significantly more than the correlation.  It is believed that the cited references of Jee et al. and Gosiewski et al. sufficiently establish that the general methodology of ‘isolating bacteria-derived extracellular vesicles from a subject sample of blood, urine, or stool’, ‘extracting DNA from the bacteria-derived extracellular vesicles’, ‘performing PCR on the extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2', and ‘sequencing of the PCR products’ was routine and conventional in the prior art.  While application of such routine and conventional general methodology in novel or unobvious ways is a consideration in prior art analysis, it is not a consideration in eligibility analysis under the current guidelines.

CONCLUSION

5.	Claims 9 and 16 are free of the prior art, but are rejected for another reason.  No claims are allowable.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

10/25/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637